Per Curiam.
An accounting by the trustee should not have been ordered until an interlocutory judgment providing for such accounting had been entered after trial of the issues or upon motion on the pleadings if no issue be raised. (Post v. Van Siclen, 132 App. Div. 796; Starr v. Selleck, 138 id. 277; Gibson v. Widman, 106 id. 388; Schaffer v. City Bank Farmers Trust Co., 244 id. 463.)
The order should be reversed, with twenty dollars costs and disbursements, and the motion denied.
Present — Martin, P. J., Townley, Untermyer, Cohn and Callahan, JJ.
Order unanimously reversed, with twenty dollars costs and disbursements, and the motion denied.